DETAILED ACTION
Introduction
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
	A new rejection is made under 35 USC 112.
All of the nonstatutory double patenting rejections are maintained.
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minor (US 2006/0243944), as evidenced by Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739) is maintained.
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor (US 2006/0243944) in view of Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739) is maintained.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-37, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32, line 13, lacks antecedent basis for “the ambient air”.
The claim(s) should be rewritten as appropriate to clearly set forth the claimed invention.  No new matter should be added.  Notwithstanding the above rejection(s), the claim(s) is (are) examined to the extent understood.  MPEP 2173.06.
Double Patenting
Claims 27-30 and 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,308,853 (the parent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image1.png
    349
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    408
    media_image2.png
    Greyscale

Patent claim 18 provides that the heat transfer fluid may be:

    PNG
    media_image3.png
    42
    397
    media_image3.png
    Greyscale

Patent claim 16 recites the limitations of the present claims, with additional limitations as to the “initial heat transfer fluid”.  With respect to present claims 32, 41, and 42, patent claim 5 provides that the relative humidity in the enclosure is maintained at a value less than or equal to 
Claims 27-30 and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9.359,540. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image4.png
    83
    408
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    91
    403
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    157
    406
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    286
    392
    media_image7.png
    Greyscale

Patent claim 16 is directed to a process for lowering the GWP of the final heat transfer fluid.  Patent claim 17 further provides that the process may involve the presently elected mixture of difluoromethane, pentafluoroethane, and 2,3,3,3-tetrafluoropropene.  With respect to present claim 32, the relative humidity of the ambient air also would be reduced by location in low relative humidity areas.
 	The patent claims do not appear to provide for the flammability as presently claimed.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  
Claims 27-30 and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,057,010. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image8.png
    70
    402
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    390
    402
    media_image9.png
    Greyscale

Patent claim 11 is directed to a process for lowering the GWP of the final heat transfer fluid.  Patent claim 12 further provides that the process may involve the presently elected mixture of difluoromethane, pentafluoroethane, and 2,3,3,3-tetrafluoropropene.  With respect to present claim 32, the relative humidity of the ambient air also would be reduced by location in low relative humidity areas.
The patent claims do not appear to provide for the flammability as presently claimed.  Nevertheless, compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.  Based on the foregoing, the present claims are rejected as nonstatutory double patenting.  
Claim Rejections - 35 USC §§ 102 and 103
Claims 27-30 and 32-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minor (US 2006/0243944), as evidenced by Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739).


    PNG
    media_image10.png
    54
    504
    media_image10.png
    Greyscale

The reference does not appear to explicitly teach the flammability as presently claimed. Still, the reference teaches the reduction of flammability levels [0187, 0207].  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II. 
Further with respect to claim 32, Minor teaches use for in refrigeration and air conditioning systems [0003], which of course involves a circuit at least partially contained in an enclosed environment with air.  
With respect to claims 32-37, lower relative humidities are well documented.  Relative Humidity Averages from 1961 to 1990 show that cities such as Denver, Colorado, and Las Vegas, Nevada, and Phoenix, Arizona have relative humidities as low as 20% [2, 3].  The Climate of Death Valley, California, indicates that relative humidity may be as low as 5% [1737:a].  The presently claimed methods would be used in those areas as well.  The relative humidity of the ambient air also would be reduced by location in those areas.
Based on the foregoing, the reference is considered to be anticipatory.
Claims 27-30 and 32-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor (US 2006/0243944) in view of Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739).
Minor is discussed above.

Still, Minor teaches a method for reducing the ozone depletion and GWP of a heat transfer fluid [0005, 0006, 0116] by replacing an initial heat transfer fluid with another (modified) heat transfer fluid [0118].  The reference also teaches the reduction of flammability levels [0187, 0207].    The other (modified) heat transfer fluid is taught at [0099]:

    PNG
    media_image10.png
    54
    504
    media_image10.png
    Greyscale

With respect to claims 33-37, lower relative humidities are well documented.  Relative Humidity Averages shows that cities such as Denver, Colorado, and Las Vegas, Nevada, and Phoenix, Arizona have relative humidities as low as 20% [2, 3].  The Climate of Death Valley, California, indicates that relative humidity may be as low as 5% [1737:a].  The presently claimed method would be used in those areas as well.  The relative humidity of the ambient air also would be reduced by location in those areas.
It would have been obvious for a method of reducing the GWP of a heat transfer fluid, as taught by Minor, with the other (modified) heat transfer fluid presently claimed and elected, as also taught by Minor, because the reference is directed to a method for reducing the GWP and flammability of a heat transfer fluid.  It also would have been obvious to employ the method in low relative humidity areas such as Denver, Colorado, Las Vegas, Nevada, Phoenix, Arizona, and Death Valley, California. “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed August 10, 2021, have been carefully considered but not found to be persuasive.  See the above statement of prosecution history.  
With respect to the double patenting rejections, the applicant defers filing a Terminal Disclaimer until allowable subject becomes apparent.  The rejections are maintained in the interim.
With respect to the rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Minor (US 2006/0243944), as evidenced by Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739), the applicant appears to argue that Minor does not teach flammability levels at less than 45% relative humidity (RH) because it only exemplifies RH levels at 50%.  Nevertheless, the amounts of components in Minor overlap those presently claimed.  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.
The applicant adds that the fact that certain regions might have lower (relative) humidity on an ambient basis does not mean that a closed system would have the same (RH) as, for example, in a parking lot outside.  This additional argument is not persuasive.  Present claims 27-30 and 38-40 do not appear to require an “ambient” RH.  Present claims 32-37 have been recently amended to require a “reduction of the (RH) of the ambient are in the enclosure”.  Still, as discussed in the previous Office Action and repeated above, Minor teaches use for refrigeration and air conditioning systems [0003], which of course involves a circuit at least partially contained in an enclosed environment with air.  Speculation as to the difference between the RH in a partial enclosure versus a parking lot does not detract from the fact that certain regions have very low RH.
The applicant seems to assert that Minor does not teach the modification of the ratio of components so as to reduce flammability at lower RH while also reducing ozone depletion (OD) 
With respect to the rejection under 35 USC 103 over Minor (US 2006/0243944) in view of Relative Humidity Averages (Current Results, 5/4/2021) and The Climate of Death Valley, California (American Meterological Society, December 2003, 1725-1739), the applicant argues that the prior art is silent regarding the relationship between the components, their proportion in a given composition, and their possible use in an enclosed environment with reduced humidity to get a nonflammable composition.  Still, Minor teaches refrigerating compositions with the same combination and overlapping amounts, and the other references document use in low RH environments.   It is not necessary for the prior art to suggest the combination to achieve the same advantage or result discovered by the applicant.  MPEP 2144, IV.
The applicant further asserts that claims 32-37 are directed to a method which reduces the RH of the ambient air in the enclosure.  Nevertheless, the RH would have been reduced by being used in a low RH region.
It should be noted, however, that new claims 41 and 42 have not been rejected over the prior art.  Those two claims involve the additional step of reducing the RH of the ambient air in the enclosure by either condensing water vapor or using a dehydrating agent.  
Other Prior Art
The following references also involve mixtures of 2,3,3,3-tetrafluoroprpene (HFO-1234yf), difluoromethane (HFC-32), and pentafluoroethane (HFC-125) for reducing GWP:  US 2013/0145778, US 2012/0097885, and  US 2009/0314015.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765